DETAILED ACTION

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 6/16/2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Response to Amendment
Applicant’s response to the last Office Action, filed on 06/16/2021 has been entered and made of record. 
Rejection under 35 USC 112(a) are withdrawn in view of amendments.
Claim objections are withdrawn in view of amendments.

Response to Arguments
Applicant's arguments filed on 06/16/2021 have been fully considered but they are not persuasive. 
Examiner has replaced the Choi reference with the Van Den Brink reference in the rejection of the independent claims. Van Den Brink teaches a technique for MRI acquisition that involves undersampling k-space. ¶ 0060 Van Den Brink teaches setting up restraint regions of undersampling for sampling some regions in k-space less than others. ¶ 0060 describes an irregular undersampling pattern for an undersampling 
It would have been obvious to one of ordinary skill in the art to have combined Li’s MRI undersampling technique with Van Den Brink’s MRI undersampling technique. Li and Van Den Brink both teach using regions of fully and partially sampled k-space. In the partially sampled region Li teaches randomly sampling the points. Van Den Brink teaches an irregular pattern of undersampling given by a predetermined spatial constraint. Van Den Brink also teaches using computer hardware with the computational algorithm. The combination constitutes the repeatable and predictable result of simply applying Van Den Brink’s teachings here. This cannot be considered a .

Election/Restrictions
Examiner acknowledges Applicant’s 11/25/2020 response to the Notice of Non-Compliant Amendment in which claims 24-29 are withdrawn.
Claims 7-14 and 24-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the replies filed on 05/27/2020 and 11/25/2020. As such, the action will be examining claims 1-6 as detailed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US PGPub 2015/0279065) and Van Den Brink (US PGPub 2016/0313429).
Regarding claim 1, Li discloses a system, comprising: when executing instructions, the system is directed to:
divide a plane of a k-space into a first region and a second region; (¶ 0029 and Fig. 1 teach dividing k-space into a first region P1 and second regions P2-P5)
assign the first region a full sampling pattern; (¶ 0029 teaches that P1 is a fully sampled k-space region.)
assign at least one part of the second region an irregular undersampling pattern; (¶ 0029 teaches that regions P2-P4 are undersampled. ¶ 0027 and 0066 teach that the regions are randomly undersampled.)
and determine a Magnetic Resonance Imaging (MRI) scanning plan according to the plane of the k-space, wherein the k-space is a Fourier space of a three dimensional MRI image, and the plane of the k-space is based on at least one phase encoding direction of a pulse sequence. (¶ 0066 teaches that 3D MRI scanning takes place according to the k-space in the phase encoding plane. ¶ 0007 and 0008 teach that k-space is based on the phase encoding direction of a pulse sequence and that part of the Fourier k-space is left unacquired.)
In the field of MRI compressed sensing Van Den Brink teaches:
the irregular undersampling pattern including a restrained undersampling pattern, wherein the restrained undersampling pattern includes a restraint region, the restraint region being determined by a process including: determining a first unsampled point of 

It would have been obvious to one of ordinary skill in the art to have combined Li’s MRI undersampling technique with Van Den Brink’s MRI undersampling technique. Li and Van Den Brink both teach using regions of fully and partially sampled k-space. In the partially sampled region Li teaches randomly sampling the points. Van Den Brink teaches an irregular pattern of undersampling given by a predetermined spatial constraint. Van Den Brink also teaches using computer hardware with the computational algorithm. The combination constitutes the repeatable and predictable result of simply applying Van Den Brink’s teachings here. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Regarding claim 2, the above combination discloses the system of claim 1, wherein the first region is located in a center section of the plane of the k-space, and the second region is located in a surrounding section of the plane of the k-space. (Li Fig. 1, first region P1 is in a center section and second region P2 is in a surrounding section.)
Regarding claim 3, the above combination discloses the system of claim 1, wherein the irregular undersampling pattern is at least one of a random undersampling 
Regarding claim 4, the above combination discloses the system of claim 1, wherein the system is further directed to: divide the second region into a third region and a fourth region and assign at least one part of the third region the irregular undersampling pattern. (Li Fig. 1, the second/surrounding region is made up of multiple regions P2-P4. The regions are assigned the undersampling pattern, as above.)
Regarding claim 5, the above combination discloses the system of claim 4, wherein the system is further directed to: assign at least one part of the fourth region a regular undersampling pattern, wherein a sampling rate of the fourth region is 1/R, and wherein R is a positive integer greater than 1. (As above, Li ¶ 0029 teaches that regions P2-P4 are undersampled. ¶ 0027 and 0066 teach that the regions are randomly undersampled, meaning that the sampling takes place on less than all of the data points in k-space, in other words a sampling rate described by the fraction 1/R where R is greater than 1.)
Regarding claim 6, the above combination discloses the system of claim 1, wherein the system is further directed to: 
divide the second region into a fifth region, a sixth region, a seventh region, and an eighth region, (See Li Fig. 1, regions P2-P5)
wherein the first region is located in a center section of the plane of the k-space, the first region is defined by at least four sides including two sides in a first direction and two sides in a second direction different from the first direction, (Li right side of Fig. 1, region P1) the fifth region is located along the two sides of the first region in the first 
wherein the first region has a larger sampling density than the fifth region, and the sixth region has a larger sampling density than the seventh region. (Li ¶ 0029 teaches that the first region is fully sampled, the fifth region is undersampled as is the seventh region. The sampling densities in P4 and P5 are lower than P3.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661                                                                                                                                                                                             

/VINCENT RUDOLPH/           Supervisory Patent Examiner, Art Unit 2661